NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JERRY RAY WEEKS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-121
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 15, 2018

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Jerry Ray Weeks, pro se.



PER CURIAM.


              Affirmed.




LaROSE, C.J., and SLEET and ATKINSON, JJ., Concur.